Shaw, C. J.
The court are of opinion, that whilst Patten was receiving relief as a pauper, in West Newbury, he could not be acquiring a settlement in that town by a residence of ten years therein and paying taxes five years of the ten, according to the Rev. Sts. c. 45, § 1, clause 12th. East Sudbury v. Waltham, 13 Mass. 460. East Sudbury v. Sudbury, 12 Pick. 1.
*430In the case of Mount Washington v. Clarksburgh, 19 Pick. 297, a doubt was expressed whether this rule would apply to a case where the person has no other settlement within the Commonwealth : And it was suggested that a leading reason for the rule was, that, as a pauper, he might, and, by the general policy of the law, ought, in such case, to be removed to the town of his settlement. Such is undoubtedly one reason, and a very important one, but not the sole one. Another is, that whilst receiving relief as a pauper, he is not in a condition to perform those duties of a resident inhabitant and efficient member of the community, which the law contemplates as the ground of his right to a settlement from ten years residence and payment of taxes for one half of those years. The law supposes an ability to perform municipal duties which are inconsistent with the dependent condition of a pauper. One test is, to ask whether if a man is a pauper, receiving assistance from the public, a greater part of the term of ten years — which he may be, and yet pay some small tax five of those years — this could have been intended by the legislature as sufficient to constitute him a settled inhabitant. We think not.
We are therefore of opinion, that William Patten did not acquire a settlement in West Newbury ; from which it follows, that his wife still retained her settlement in Bradford, and communicated the same to her four children.

Defendants defaulted